DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed on 1/19/2022 has been reviewed and considered by this office action. 

Response to Amendment
	The amendment filed on 12/13/2021 has been entered. Claims 1 and 3-19 remain pending in the present application. The 35 U.S.C. 101 rejection set forth previously in the office action mailed on 10/7/2021 has been overcome by the amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-9, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stouffer et al. (US PGPUB 20200396911).

Regarding Claim 1; Stouffer teaches; A fault notification system for monitoring an irrigation system including a plurality of mobile towers and a plurality of spans, each mobile tower including a drive motor and each span positioned between two adjacent mobile towers, for faults and issuing a notification when a fault occurs, the fault notification system comprising: (Stouffer; at least Figs. 4 and 6; paragraphs [0049] and [0068]; disclose a plurality of mobile towers (STA1-STAn) that each contain a drive motor (435) and wherein each tower includes spans (i.e. 607 and 612 for one example) between each tower and wherein the system includes a fault notification system for providing updates and alert notifications when a tower falls out of a threshold value for a monitored parameter)
a plurality of tower sensor units, each tower sensor unit including a tower safety sensor configured to monitor or sense a relationship at each mobile tower between an inward span and an outward span and output a tower safety signal or digital data that varies according to the relationship, (Stouffer; at least Fig. 4; paragraphs [0025] and [0030]; disclose wherein each tower includes sensors (440) and peripherals (460) wherein where each tower includes an angle sensor (safety sensor) which measures a distance/angle between adjacent towers and compares the measured angle to a threshold to determine drive signals or stop signals based on the comparison) 
and a tower processing element configured or programmed to receive the tower safety signal or digital data from the tower safety sensor, compare a signal level or data value of the tower safety signal or digital data with a range of signal levels or data values indicating a normal relationship, (Stouffer; at least Fig. 1; paragraph [0068]; disclose a controller (20) incorporated in each tower which receives input from various sensors/peripherals including an angle sensor (safety sensor) which includes 
generate and transmit a message that a fault has occurred; (Stouffer; at least paragraphs [0026]-[0027]; disclose a reporting component (80) for generating fault messages to be sent to a central controller)
and request that each drive motor of the irrigation system be shut down if the signal level or data value of the tower safety signal or digital data is out of the range of signal levels or data values indicating a normal relationship; (Stouffer; at least paragraphs [0027], [0038], and [0085]; disclose wherein when, for instance, the angle between two spans is out of a tolerance range measured via an angle sensor (safety sensor) a safety shutdown signal is sent to the towers to stop in order to prevent damage to the system)
and a central processing element configured or programmed to receive the message from the tower processing element, and communicate a notification to a user interface, the notification indicating which mobile tower has the fault; (Stouffer; at least paragraphs [0026]-[0027] and [0049]; disclose a main computer (506) (central processing element) that receives the report from the reporting section of the tower controller and provides a notification to a user via a GUI)
and generate and transmit a shutdown signal or digital data to each tower processing element to output a drive motor signal to instruct each drive motor to shut down. (Stouffer; at least paragraphs [0027], [0038], [0068]-[0069], and [0085]; disclose wherein when, the angle between two spans is out of a tolerance range measured via an angle sensor (safety sensor) a safety shutdown signal is sent to the towers to stop the motors in order to prevent damage to the system and wherein the system is configured to directly communicate the signals between each motor controller of each tower).

Claim 3; Stouffer teaches; The fault notification system of claim 1, wherein the tower sensor unit further includes a tire pressure sensor configured to monitor or sense a pressure of a tire for at least one wheel of the mobile tower and output a tire pressure signal or digital data that varies according to the pressure of the tire, and the tower processing element is further configured or programmed to receive the tire pressure signal or digital data from the tire pressure sensor, compare a signal level or data value of the tire pressure signal or digital data with a range of signal levels or data values indicating a normal pressure, and generate and transmit the message if the signal level or data value of the tire pressure signal or digital data is out of the range of signal levels or data values indicating a normal pressure. (Stouffer; at least paragraphs [0027]; disclose wherein the peripheral sensors (60) include a tire pressure sensor for determining whether or not a tire pressure is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).

Regarding Claim 5; Stouffer teaches; The fault notification system of claim 1, wherein the tower sensor unit further includes a drive motor current sensor configured to monitor or sense an electric current level of the drive motor of the mobile tower and output a drive motor current signal or digital data that varies according to the current level of the drive motor, and the tower processing element is further configured or programmed to receive the drive motor current signal or digital data from the drive motor current sensor, compare a signal level or data value of the drive motor current signal or digital data with a range of signal levels or data values indicating a normal current level, and generate and transmit the message if the signal level or data value of the drive motor current signal or digital data is out of the range of signal levels or data values indicating a normal current level. (Stouffer; at least paragraphs [0027]; disclose wherein the peripheral sensors (60) include a motor 

Regarding Claim 6; Stouffer teaches; The fault notification system of claim 1, wherein the tower sensor unit further includes a gearbox sensor configured to monitor or sense a status of a gearbox of the mobile tower and output a gearbox signal or digital data that varies according to the status of the gearbox, and the tower processing element is further configured or programmed to receive the gearbox signal or digital data from the gearbox sensor, compare a signal level or data value of the gearbox signal or digital data with a range of signal levels or data values indicating a normal status, and generate and transmit the message if the signal level or data value of the gearbox signal or digital data is out of the range of signal levels or data values indicating a normal status. (Stouffer; at least paragraphs [0027] and [0082]; disclose wherein the peripheral sensors (60) include a temperature sensor for determining whether or not a gearbox temperature is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).

Regarding Claim 7; Stouffer teaches; The fault notification system of claim 6, wherein the gearbox sensor is configured to monitor or sense properties including temperature, fluid pressure, lubricant viscosity, or lubricant contaminant level within the gearbox or torque output by the gearbox and output the gearbox signal or digital data having a first level or value when all of the properties are within normal ranges and the second level or value when any one of the properties is outside of normal ranges. (Stouffer; at least paragraphs [0027] and [0082]; disclose wherein the fault detection 

Regarding Claim 8; Stouffer teaches; A method for monitoring an irrigation system including a plurality of mobile towers, each mobile tower including a drive motor, for mobile tower alignment faults and issuing a notification when an alignment fault occurs, the method comprising: (Stouffer; at least Figs. 4 and 6; paragraphs [0049] and [0068]; disclose a plurality of mobile towers (STA1-STAn) that each contain a drive motor (435) and wherein each tower includes spans (i.e. 607 and 612 for one example) between each tower and wherein the system includes a fault notification system for providing updates and alert notifications when a tower falls out of a threshold value for a monitored parameter)
receiving, with each of a plurality of tower processing elements, a tower safety signal or data from a successive one of a plurality of tower safety sensors, each tower safety sensor configured to monitor a rotation angle of an outward mobile tower relative to an inward mobile tower, each tower processing element associated with a successive one of the mobile towers; (Stouffer; at least Fig. 4; paragraphs [0025] and [0030]; disclose wherein each tower includes sensors (440) and peripherals (460) wherein where each tower includes an angle sensor (safety sensor) which measures a distance/angle between adjacent towers and compares the measured angle to a threshold to determine drive signals or stop signals based on the comparison)
comparing, with each tower processing element, the tower safety signal or data to a range of signal levels or data values that indicate a normal rotation angle; (Stouffer; at least Fig. 1; paragraph [0068]; disclose a controller (20) incorporated in each tower which receives input from various sensors/peripherals including an angle sensor (safety sensor) which includes a comparison section for comparing (i.e. angle data) data to thresholds which then can indicate whether conditions are normal or in a fault condition)
generating and transmitting, with at least one tower processing element, a message that indicates an alignment fault (Stouffer; at least paragraphs [0026]-[0027]; disclose a reporting component (80) for generating fault messages to be sent to a central controller)
and requests a shut down of each drive motor in the irrigation system if the tower safety signal or data has a level or value that is out of the range of levels or values for a normal rotation angle; (Stouffer; at least paragraph [0027]; disclose wherein the tower reporting element issues a safety shutdown request to the main computer (506))
receiving, with a central processing element, the message; generating and transmitting, with the central processing element, a shut down signal or data to each tower processing element to shut down each drive motor; and outputting, with each tower processing element, a drive motor signal or digital data with a signal level or data value that shuts the associated drive motor off. (Stouffer; at least paragraphs [0027], [0038], and [0085]; disclose wherein when, for instance, the angle between two spans is out of a tolerance range measured via an angle sensor (safety sensor) a safety shutdown signal is sent to the towers to stop in order to prevent damage to the system).

Regarding Claim 9; Stouffer teaches; The method of claim 8, further comprising generating, with the central processing element, a notification to be displayed on a user interface that indicates the mobile tower which has the alignment fault. (Stouffer; at least Fig. 6; paragraph [0049]; disclose a GUI which displays which mobile tower contains a fault to a user).

Regarding Claim 11; Stouffer teaches; A method for monitoring an irrigation system including a plurality of mobile towers, each mobile tower including a drive motor, for faults and issuing a notification when a fault occurs, the method comprising: (Stouffer; at least Figs. 4 and 6; paragraphs [0049] and [0068]; disclose a plurality of mobile towers (STA1-STAn) that each contain a drive motor 
receiving, with each of a plurality of tower processing elements, signals or data from a plurality of sensors, each sensor configured to monitor an operation of a successive one of a plurality of irrigation system components, each tower processing element associated with a successive one of the mobile towers; (Stouffer; at least Fig. 4; paragraphs [0025] and [0030]; disclose wherein each tower includes sensors (440) and peripherals (460) wherein where each tower includes an angle sensor (safety sensor) which measures a distance/angle between adjacent towers and compares the measured angle to a threshold to determine drive signals or stop signals based on the comparison)
comparing, with each tower processing element, each signal or data to a range of signal levels or data values that indicate normal operation of the irrigation system component; (Stouffer; at least Fig. 1; paragraph [0068]; disclose a controller (20) incorporated in each tower which receives input from various sensors/peripherals including an angle sensor (safety sensor) which includes a comparison section for comparing (i.e. angle data) data to thresholds which then can indicate whether conditions are normal or in a fault condition)
generating and transmitting, with at least one tower processing element, a message which indicates a fault (Stouffer; at least paragraphs [0026]-[0027]; disclose a reporting component (80) for generating fault messages to be sent to a central controller)
and requests a shut down of each drive motor in the irrigation system if any of the signals or data has a level or value that is out of the range of levels or values that indicate normal operation of the irrigation system component; (Stouffer; at least paragraph [0027]; disclose wherein the tower reporting element issues a safety shutdown request to the main computer (506))
receiving, with a central processing element, the message; generating and transmitting, with the central processing element, a shut down signal or data to each tower processing element to shut down each drive motor; and outputting, with each tower processing element, a drive motor signal or digital data with a signal level or data value that shuts the associated drive motor off. (Stouffer; at least paragraphs [0027], [0038], and [0085]; disclose wherein when, for instance, the angle between two spans is out of a tolerance range measured via an angle sensor (safety sensor) a safety shutdown signal is sent to the towers to stop in order to prevent damage to the system).

Regarding Claim 12; Stouffer teaches; The method of claim 11, further comprising generating, with the central processing element, a notification to be displayed on a user interface that indicates the mobile tower which has the fault. (Stouffer; at least Fig. 6; paragraph [0049]; disclose a GUI which displays which mobile tower contains a fault to a user).

Regarding Claim 14; Stouffer teaches; The method of claim 11, wherein the signals or data received from the sensors include a tire pressure signal or digital data that varies according to a pressure of a tire for at least one wheel of the mobile tower received from a tire pressure sensor configured to monitor or sense the pressure of the tire. (Stouffer; at least paragraphs [0027]; disclose wherein the peripheral sensors (60) include a tire pressure sensor for determining whether or not a tire pressure is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).

Regarding Claim 16; Stouffer teaches; The method of claim 11, wherein the signals or data received from the sensors include a drive motor current signal or digital data that varies according to an electric current level of the drive motor of the mobile tower received from a drive motor current sensor configured to monitor or sense the current level of the drive motor. (Stouffer; at least paragraphs [0027]; disclose wherein the peripheral sensors (60) include a motor current sensor for determining whether or not a motor current is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).

Regarding Claim 17; Stouffer teaches; The method of claim 11, wherein the signals or data received from the sensors include a gearbox signal or digital data that varies according to a status of a gearbox of the mobile tower received from a gearbox sensor configured to monitor or sense the status of the gearbox. (Stouffer; at least paragraphs [0027] and [0082]; disclose wherein the peripheral sensors (60) include a temperature sensor for determining whether or not a gearbox temperature is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).

Regarding Claim 18; Stouffer teaches; The method of claim 17, wherein the status of the gearbox includes a temperature of the gearbox, a fluid pressure of the gearbox, a lubricant viscosity of the gearbox, or a lubricant contaminant level of the gearbox, and the gearbox signal varies according to any of the listed parameters of the gearbox. (Stouffer; at least paragraphs [0027] and [0082]; disclose wherein the fault detection system monitors temperature of a gearbox to determine whether the sensed condition is within a normal or fault condition range).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer et al. (US PGPUB 20200396911) in further view of Parod et al. (US PGPUB 20190165716).

Regarding Claim 4; Stouffer teaches; The fault notification system of claim 1, wherein the tower sensor unit further includes a drive motor voltage sensor configured to monitor or sense an electric voltage level of the drive motor of the mobile tower and output a drive motor voltage signal or digital data that varies according to the voltage level of the drive motor, and the tower processing element is further configured or programmed to receive the drive motor voltage signal or digital data from the drive motor voltage sensor, compare a signal level or data value of the drive motor voltage signal or digital data with a range of signal levels or data values indicating a normal voltage level, and generate and transmit the message if the signal level or data value of the drive motor voltage signal or digital data is out of the range of signal levels or data values indicating a normal voltage level. (Stouffer; at least paragraphs [0027]; disclose wherein the peripheral sensors (60) include a motor sensors for determining whether or not a motor value is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).
Stouffer appears to be silent on; The fault notification system of claim 1, wherein the tower sensor unit further includes a drive motor voltage sensor configured to monitor or sense an electric voltage level of the drive motor of the mobile tower and output a drive motor voltage signal or digital data that varies according to the voltage level of the drive motor, and the tower processing element is further configured or programmed to receive the drive motor voltage signal or digital data from the drive motor voltage sensor, 
However, Parod teaches; The fault notification system of claim 1, wherein the tower sensor unit further includes a drive motor voltage sensor configured to monitor or sense an electric voltage level of the drive motor of the mobile tower and output a drive motor voltage signal or digital data that varies according to the voltage level of the drive motor, and the tower processing element is further configured or programmed to receive the drive motor voltage signal or digital data from the drive motor voltage sensor, (Parod; paragraphs [0007], [0024], and [0041]; teaches motor voltage sensors for sensing and measuring motor voltage which can be used to monitor for faults using the system of Stouffer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known method of measuring and monitoring a motor voltage as taught by Parod with the known system of an irrigation tower fault monitoring and control system as taught by Stouffer to achieve the known result of efficient motor monitoring. One would be motivated to combine the cited references in order for the system to make modifications to an operational mode to allow the irrigation tower to continue operation rather than tripping based on a detected adverse condition as taught by Parod (paragraph [0023]).

Regarding Claim 15; Stouffer teaches; The method of claim 11, wherein the signals or data received from the sensors include a drive motor voltage signal or digital data that varies according to an electric voltage level of the drive motor of the mobile tower received from a drive motor voltage sensor configured to monitor or sense the voltage level of the drive motor. (Stouffer; at least paragraphs [0027]; disclose wherein the peripheral sensors (60) include a motor sensors for determining whether or not a motor value is within a normal range or outside based on the measured signal and wherein the reporting component (80) of each tower reports data that falls outside of the range to a main computer (506) to notify a user of the condition).
Stouffer appears to be silent on; The method of claim 11, wherein the signals or data received from the sensors include a drive motor voltage signal or digital data that varies according to an electric voltage level of the drive motor of the mobile tower received from a drive motor voltage sensor configured to monitor or sense the voltage level of the drive motor.
However, Parod teaches; The method of claim 11, wherein the signals or data received from the sensors include a drive motor voltage signal or digital data that varies according to an electric voltage level of the drive motor of the mobile tower received from a drive motor voltage sensor configured to monitor or sense the voltage level of the drive motor. (Parod; paragraphs [0007], [0024], and [0041]; teaches motor voltage sensors for sensing and measuring motor voltage which can be used to monitor for faults using the system of Stouffer.
Stouffer and Parod are analogous or from the same field of endeavor of irrigation tower monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known method of measuring and monitoring a motor voltage as taught by Parod with the known system of an irrigation tower fault monitoring and control system as taught by Stouffer to achieve the known result of efficient motor monitoring. One would be motivated to combine the cited references in order for the system to make modifications to an operational mode to allow the irrigation tower to continue operation rather than tripping based on a detected adverse condition as taught by Parod (paragraph [0023]).

Regarding Claim 19; Parod appears to be silent on; The method of claim 17, wherein the status of the gearbox includes a torque output by the gearbox and the gearbox signal varies according to the torque output by the gearbox.
However, Parod teaches; The method of claim 17, wherein the status of the gearbox includes a torque output by the gearbox and the gearbox signal varies according to the torque output by the gearbox. (Parod; at least paragraph [0008] and [0024]; disclose a gearbox that includes a torque sensor for measuring a torque output of the gearbox of an irrigation tower.
Stouffer and Parod are analogous or from the same field of endeavor of irrigation tower monitoring.
.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer et al. (US PGPUB 20200396911) in further view of Abts et al. (US PGPUB 20170349060).

Regarding Claims 10 and 13; Stouffer appears to be silent on; The method of claim 8, further comprising transmitting an email or text message to a party associated with the irrigation system that an alignment fault has occurred.
However, Abts teaches; The method of claim 8, further comprising transmitting an email or text message to a party associated with the irrigation system that an alignment fault has occurred. (Abts; at least paragraph [0040]; disclose an irrigation tower monitoring system that includes when a fault is detected, sending a text message to an operator alerting them of the adverse condition).
Stouffer and Abts are analogous or from the same field of endeavor of irrigation tower monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known method of sending a text message to alert a user of a fault as taught by Abts with the known system of an irrigation tower fault monitoring and control system as taught by Stouffer to achieve the known result of efficient notification alerts. One would be .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

In particular, the applicant argues, see page 9-10 of the arguments/remarks filed on 12/13/2021, that the reference of Stouffer appears to be silent on the limitation of “transmits a shut down signal or digital data to each tower processing element to output a drive motor signal to instruct each drive motor to shut down”, emphasis added. The applicant points to paragraph [0068] in which the system of Stouffer, in response to receiving a safety shutdown signal which initiates a stop of all tower motors is handled by a main computer by opening a disconnect switch to shut the power supply to each motor which is contrary to sending a signal to each motor controller as emphasized above. 

The office understands the differences as detailed by paragraph [0068], however, the office would like to point to the details as outlined in paragraph [0069]. In this case, the reference of Stouffer removes cables 471, 473, 475, and 476, thus eliminating all switching lines as detailed in paragraph [0068]. Paragraph [0069] further explains that in this configuration the main computer (506) is not directly in communication with tower controllers (425) and (426) and thus in the event of the safety shut down signal scenario in which all tower motors are to be shut off, the stop signal is now being directly communicated to each individual controller of each tower and thus explicitly teaches sending a shut down or digital signal directly to each tower controller and thus sufficiently reads on the claims as currently presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117